                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                           No. 5:19-CR-206-FL-1

UNITED STATES OF AMERICA            )
                                    )
      v.                            )            ORDER TO SEAL
                                    )       [DOCKET ENTRY NUMBER 42]
JOHN PATRICK COTTER,                )
                                    )
             Defendant.             )

     Upon Motion of the Defendant, it is hereby ORDERED that Docket

Entry Number 42 be sealed until such time as the Court determines that

the aforementioned filing should be unsealed.

           SO ORDERED. This, the 9th day of November, 2019.



                                         _______________________________
                                                Louise Wood Flanagan
                                          United States District Judge
